                                            USDC sr)NY
                                            DOCUMENT
                                            EL.ECTRONICALL Y Fi LED
UNITED STATES DISTRICT COURT                DOC# ----r--x:-...._---,,..--.   ·

SOUTHERN DISTRICT OF NEW YORK
                                            DA TE FILED: ~p.J-5 ,_

JOSE MARTINEZ,

                        Plaintiff,           18cv8277 (JGK)

              - against -                    ORDER

UNITED STATES OF AMERICA.,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The Court has received the plaintiff's letter dated

December 26, 2019. Dkt. No. 16. The plaintiff's address has been

updated. The plaintiff's motion to file a "second or successive"

28 U.S.C. § 2255 petition is currently pending before the Second

Circuit Court of Appeals following a stay issued by that court

on June 18, 2019. The Court of Appeals issued a stay in light of

cases pending before the Supreme Court and the Court of Appeals

that may affect the Court of Appeals' decision on the

plaintiff's motion. The plaintiff should direct future

correspondence about his petition (Docket No. 19-961 in the

Court of Appeals) to the Court of Appeals, until the Court of

Appeals decides his motion to file a "second or successive"

petition.

SO ORDERED.

Dated:      New York, New York
            January 7, 2020

                                     United States District Judge
